 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      BARTHOLOMEW JONES,
10
                            Plaintiff,
11
                                                              NO. C18-914RSL
                    vs.
12    KING COUNTY, et al.,                                    ORDER
13                          Defendants.
14

15
                   On March 4, 2019, the Honorable Mary Alice Theiler, United States Magistrate
16
     Judge, issued her Report and Recommendation in the above-captioned matter. Dkt. # 42. The
17
     Report and Recommendation was mailed to plaintiff but returned unopened on March 18, 2019,
18
     because plaintiff apparently no longer resides at the address on file with the Court. The Court
19
     therefore issued an Order to Show Cause directing plaintiff to provide his current address or risk
20
     dismissal of this action.
21
                   Defendants responded to the Order to Show Cause on April 9, 2019, (Dkt. # 46),
22
     providing an address where plaintiff may be located. The Clerk of Court is directed to send
23
     plaintiff another copy of the Report and Recommendation (Dkt. # 42) at the following address:
24
            Bartholomew Jones, DOC # 890167
25          Monroe Correctional Complex - TRU
            PO Box 888
26          Monroe, WA 98272

27

28   ORDER
 1

 2          Plaintiff shall file and serve his objections to the recommendation, if any, within twenty
 3   days of the date of this Order. Failure to file objections within the specified time waives the
 4   right to appeal any order by the district court adopting the recommendation. Plaintiff shall note
 5   his objections, if any, for consideration on the district court’s calendar for the third Friday after
 6   they are filed. If no timely objections are filed, the matter will be ready for consideration by
 7   Judge Lasnik on Friday, May 24, 2019. If this attempt at service of the Report and
 8   Recommendation fails and plaintiff has not advised the Court of his current address by that date,
 9   the Court will dismiss the above-captioned matter without prejudice for failure to prosecute
10   under Local Rule 41(b)(2).
11

12          DATED this 30th day of April, 2019.
13

14

15
                                                 A
                                                 Robert S. Lasnik
16                                               United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28   ORDER
